       Case 1:17-cv-00294-DAD-BAM Document 65 Filed 03/04/21 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   CHRISTOPHER DICKSON,                             )   Case No.: 1:17-cv-00294-DAD-BAM (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER THAT INMATE CHRISTOPHER
13            v.                                          DICKSON IS NO LONGER NEEDED AS A
                                                      )   WITNESS IN THESE PROCEEDINGS, AND THE
14                                                    )   WRIT OF HABEAS CORPUS AD
     GOMEZ, et al.,
                                                      )   TESTIFICANDUM IS DISCHARGED
15                    Defendants.                     )
                                                      )
16                                                    )

17            Plaintiff Christopher Dickson is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            A video settlement conference in this matter commenced on March 4, 2021. Inmate

20   Christopher Dickson, CDCR #K-77330, is no longer needed by the Court as a witness in these

21   proceedings, and the writ of habeas corpus ad testificandum as to this inmate is HEREBY

22   DISCHARGED.

23
24
25   IT IS SO ORDERED.

26   Dated:        March 4, 2021
27                                                        UNITED STATES MAGISTRATE JUDGE

28
